DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment received on 10/16/2020 has been considered. It is noted that claims 1-21 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 1 recite the steps of a computer implemented method for user interaction with a video stream, said method comprising:
providing a video stream capturing a live gaming field, 
analyzing the video stream so as to detect at least one gaming object of the live gaming field in the video stream, 
identifying a potential future game event or a combination of future game events related to any of the detected at least one gaming objects, and 
at least occasionally amending the video stream with at least one interactive visual marker for user interaction related to the identified potential future game event or combination of game events, 
wherein said at least occasionally amending the video stream with the at least one interactive visual marker for user interaction comprises: 
obtaining the at least one interactive visual marker for user interaction upon identification of the potential future game event or combination of future game events, and 
adding the obtained at least one interactive visual marker to the video stream so as to provide an augmented video stream.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of user interaction with a video stream) may fall within this grouping. 

The claim limitations (as underlined) recite that a game is initiated and a user interaction associated with a video stream is received. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-18 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-18 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing a game. As indicated in Applicant’s specification, the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al (US 2010/0073484).
Regarding claim 1 and 18-21: Inagaki et al discloses a computer implemented method for user interaction with a video stream, said method comprising:to any of the detected at least one gaming objects (see paragraph [0094], showing and identifying objects and participants on the field and events such as ball trajectory, etc.), and at least occasionally amending the video stream with at least one interactive visual marker for user interaction related to the identified potential future game event or combination of game events (see paragraph [0065]-[0070], showing setting cursor and instructions based on events identified on the live event), wherein said at least occasionally amending the video stream with the at least one interactive visual marker for user interaction comprises: obtaining the at least one interactive visual marker for user interaction upon identification of the potential future game event or combination of future game events, and adding the obtained at least one interactive visual marker to the video stream so as to provide an augmented video stream (see paragraph [0065]-[0070], showing cursors provided as visual markers for allowing user interaction).

Regarding claim 2: Inagaki et al discloses further comprising: mapping position data related to the respective detected gaming object in the video stream into real world locations so as to prove real world location information related to the respective detected gaming object, said mapping being performed based on a known transformation relation between the positions in the video stream and real world locations, associating tracking data to the respective detected gaming object, said tracking data being at least partly based on the provided real word location information related to that gaming object, wherein said identifying a potential future game event or a combination of future game events is based on the tracking data and/or historical tracking data from other video streams (see paragraphs [0022] and [0066]).

Regarding claim 3: Inagaki et al discloses wherein the interactive visual marker is associated to real world location information so as to form a virtual object in the video stream (see paragraph [0066]).

Regarding claim 4: Inagaki et al discloses wherein the at least one interactive visual marker is related to user input of an outcome prediction of the potential future game event or combination of potential future game events (see paragraph [0065]-[0070], showing setting cursor and instructions based on events identified on the live event).

Regarding claim 5: Inagaki et al discloses wherein said obtaining the at least one interactive visual marker comprises obtaining the interactive visual marker of first type indicating that user the prediction related to said potential future game event or combination of future game events is pending, and wherein said adding the obtained visual marker to the video stream comprises adding the first type visual marker to the video stream (see paragraph [0065]-[0070], showing setting cursor and instructions based on events identified on the live event).

Regarding claim 6: Inagaki et al discloses wherein said obtaining the at least one interactive visual marker comprises upon user activation of the interactive first type interactive visual marker, obtaining an interactive visual marker of second type, said second type interactive visual marker comprising a user interface for user input of an outcome prediction related to the potential future game event or combination of potential future game events, and said adding the obtained visual marker to the video stream comprises adding the obtained second type interactive visual marker to the video stream (see paragraph [0065]-[0070], showing setting cursor and instructions based on events identified on the live event).

Regarding claim 7: Inagaki et al discloses further comprising: determining the outcome of the potential future game event or combination of future game events based on the tracking data for at least one of the gaming objects, and visualizing relation between the user prediction and the determined outcome (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 8: Inagaki et al discloses wherein the visualization comprises information related to a bet gain or loss, for example in the form of a graphics representation (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 9: Inagaki et al discloses wherein the visualization may comprise an updated leader-board which may be provided with highlighted position changes (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 10: Inagaki et al discloses wherein said visualizing the relation between the user prediction and the determined outcome comprises: obtaining a visual marker of a third type visualizing the relation between the user prediction and the determined outcome, and adding the obtained third type visual marker to the video stream (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 11: Inagaki et al discloses wherein the third type visual marker is an interactive visual marker and/or associated to real world location information so as to form a virtual object in the video stream (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 12: Inagaki et al discloses wherein the video stream is amended with the interactive visual marker when a predetermined condition is fulfilled, such as at a predetermined timing and/or a predetermined gaming object location and/or upon determination that a predetermined game event has occurred (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 13: Inagaki et al discloses wherein the gaming objects comprise at least one of the following objects: a ball, a hockey puck, a player and/or a goal (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 14: Inagaki et al discloses wherein the tracking data related to the gaming objects comprises real word location information related to these gaming object (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 15: Inagaki et al discloses wherein the tracking data related to at least one of the gaming objects comprises at least one of the game related tasks: passes, interceptions, shots, throw-ins, forehand strokes, backhand strokes, goals, goal kicks, nicks, goal-nicks, smashes, saves, fouls, kicks, bounces, strikes, yellow/red cards, off sides and/or corners (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 16: Inagaki et al discloses wherein the potential future game event or combination of future game events are related to at least one of the following: velocity of at least one of the gaming objects, -5-Int'l Application No.: PCT/EP2019/059413Int'l Filing Date: April 12, 2019a real world location of a gaming object such as a point where the ball hit the ground, a task or combination of tasks such as a number count of consecutive passes within a team (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Regarding claim 17: Inagaki et al discloses wherein the at least one interactive visual marker related to an outcome prediction of the potential future game event or combination of potential future game events comprises information related to an odds for the outcome of the potential future game event or combination of potential future game events (see abstract; paragraphs [0008]-[0013] and [0065]-[0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Root discloses interactive sports-themed game; Shore et al discloses systems and methods for enabling remote device users to wager on micro events of games in a data network accessible gaming environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715